                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge Philip A. Brimmer

Criminal Case No. 18-cr-00328-PAB

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. OMAR CHAVEZ-GUTIERREZ,
2. LAURA LYNN JARAMILLO,
3. JOSE RODOLFO-PENA,
4. FIRST NAME UNKNOWN LAST NAME UNKNOWN,
5. REIDESEL LOPEZ-PARADA,
6. MICHAEL BENITEZ-LOPEZ,
7. CESAR OSVALDO GAMEZ-VERDUGO,
8. ANA CYNTIA RODRIGUEZ CHAVIRA,
9. JENNY BUSTILLOS-HERNANDEZ,
10. ALFREDO NAVARRETE-MOLINA,
11. MARTIN JUAREZ-VERA,
12. LOVEY CAMPANELLA,
13. JOSE MORENO-HERRERA,

       Defendants.


                     ORDER GRANTING A PROTECTIVE ORDER


       This matter comes before the Court on the government’s Motion for a Protective

Order [Docket No. 61], wherein the United States seeks a protective order governing

defense counsel’s use, custody, and circulation of materials and discovery provided by

the United States under the Jencks Act and Rules 16 and 26.2 of the Federal Rules of

Criminal Procedure (“discovery material”). Good cause appearing, it is ORDERED that

the Motion for a Protective Order [Docket No. 61] is granted. It is further

       ORDERED that
       1.     Defense counsel may make copies of discovery material to facilitate the

defense of the accused and copies may be provided to defense counsel’s staff,

investigator(s), interpreter(s), expert(s), and prospective expert(s). In addition, defense

counsel may exercise his or her professional judgment in disclosing discovery material

to defendants, witnesses, and prospective witnesses, giving due regard to the

sensitivity of the discovery material and the need to disclose. For purposes of this

Protective Order, nothing set forth herein will limit the official use of the discovery

material by the defense.

       2.     Defense counsel shall not duplicate or distribute audio f iles containing

wiretap information generated during the investigation and disclosed by the

government, except for use in official court proceedings and for duplication and delivery

to the detention facility if requested.

       3.     Defense counsel shall use all Jencks material, all witness statements and

reports of witness statement or debriefings (both written and recorded on audio and

video), photographs depicting persons, documents with personal identifying information

of individuals such as addresses, dates of birth, social security numbers, and any

NCIC/CCIC or similar records, and reports or statements of witnesses, furnished to the

defense by the government in this case, provided pursuant to Jencks, Rule 26.2 or Rule

16, only for official purposes related to any and all judicial proceedings in this case and

for no other purpose.

       4.     With respect to defendants detained pending trial pursuant to 18 U.S.C.

§§ 3142 or 3145, the parties shall coordinate with either the U.S. Marshals Service or

the appropriate authority at the detention facility (a) to ensure the reasonable availability

                                              2
of the pretrial discovery material, by use of read-only computers, under the custody and

control of the warden, sheriff, superintendent or official in charge of the facility where

the defendant is being detained before trial; (b) to ensure that such facilities do not

allow a defendant to email, print or duplicate the discovery material; and (c) to ensure

that all discovery materials shall remain in the physical custody and control of officials

permitting a defendant to review discovery material on a judicially provisioned computer

in relation to this case as described above.

       5.     With respect to defendants on bond, the pretrial discovery material may

be reviewed under supervision of the defense attorneys who have entered their

appearances in this case, their associates, and the conf idential employees or assistants

working with such defense attorneys. The discovery material shall not be entrusted to

the care and custody of any defendant without such supervision. Defendants on bond

shall not email, print, or duplicate the discovery material.

       6.     The discovery material provided to the detention facilities shall be the

same as the unredacted set of discs provided to defense counsel, unless the

government prepares a separate version for detained defendants and provides counsel

with a list of excluded pages by bates stamp number or document control number. Any

material excluded from the discs provided to the detention facilities may be reviewed in

person by defendants and defense counsel during attorney client detention facility

visits, using the attorney’s computer.

       7.     With the exception of copies prepared by defense counsel or staff for

official use in relation to this case, unless defense counsel and the government come to

a specific understanding to the contrary, the Jencks Act material and above-specified

                                               3
Rule 26.2 and Rule 16 written and electronically recorded material disclosed to the

defense shall not be copied, reproduced, published, or publicly circulated by the

defense without order of the Court or until such material is used in judicial proceedings

at time of trial or in official hearings or proceedings related to this case.

       8.     In the event defense counsel and the government agree that certain

materials or documents should be exempted from the limits otherwise imposed by this

Order, they may exempt such material by mutual agreement. Conversely, if the parties

cannot agree on redaction as an appropriate remedy for some of the material, they may

seek a ruling by the Court. In the event the defense and the government disagree or

are unclear about the meaning or application of this Order with respect to some

document, digital file, photograph, or other material in the case, the parties may bring

the issue to the attention of the Court.

       9.     At the conclusion of the case, the defense may either retain discovery

material, with the exception of grand jury transcripts (see Colo. R. Prof. Conduct

1.15D(3) and 1.16A regarding file retention), or return the discovery material to the

government for destruction.


       DATED November 7, 2018.

                                            BY THE COURT:


                                             s/Philip A. Brimmer
                                            PHILIP A. BRIMMER
                                            United States District Judge




                                               4
